Citation Nr: 1242009	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel






INTRODUCTION

The Veteran had active duty for training (ADT) from November 1995 to February 1996 and active duty service from January 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  Jurisdiction has been transferred RO in Nashville, Tennessee.  

The July 2007 rating decision granted service connection for PTSD and awarded a 30 percent initial rating.  It also granted service connection for status post inguinal hernia repair and denied service connection for small cataracts and sleep apnea.  The Veteran filed a notice of disagreement with respect to all issues adjudicated.  However, in his substantive appeal, he limited his appeal to a higher initial rating for PTSD.  Accordingly, the issues of status post inguinal hernia repair and service connection for small cataracts and sleep apnea are not in appellate status.  38 C.F.R. §§ 20.200, 20.202.

A review of the Virtual VA paperless claims processing system does not show any pertinent records that have not already been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA PTSD examination is dated in March 2006, and the most recent VA treatment records are from June 2009.  In his December 2008 substantive appeal, the Veteran stated that he had increased PTSD symptoms since his initial VA PTSD examination.  In November 2012, the Veteran's representative requested additional development for an updated VA PTSD examination and VA treatment records.  

In light of the above, the Board finds that a remand is necessary in this case in order to afford the Veteran a new VA PTSD examination that adequately addresses the current nature and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As noted above, the most recent VA treatment records are dated in June 2009.  Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records beginning June 2009 from the Nashville VA Medical Center or any other VA medical facility that may have treated the Veteran for PTSD and associate those documents with the claims file.

2.  After obtaining any updated treatment records and associating them with the claims folder, schedule a VA psychiatric examination for the Veteran to determine the current severity of his PTSD.  The claims folder, Virtual VA efolder, and the remand must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail.  The examiner should also provide a Global Assessment of Functioning score for the Veteran's PTSD.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disability on his ability to work, to include whether it renders him unemployable, considering his educational and occupational background, without regard for any nonservice-connected disorders.  The rationale for all opinions expressed should also be provided.

3.  After completion of the above, the RO/AMC should review the record and readjudicate the Veteran's claim in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


